DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being obvious over Buckner (US 6223737 B1) in view of Drisdelle (US 6336449 B1).
Regarding claim 1, Buckner discloses a combustion chamber comprising: 
an inner wall (56, Fig. 6) defining an inner chamber, the inner wall being perforated to admit combustion air into the inner chamber; 
an outer wall (vertical walls 36) defining an outer chamber, the outer wall being perforated (90, 92) to admit combustion air from a pressurized air plenum (space inside pressure box 82) to the inner wall; 
wherein the inner and outer wall are spaced apart such that air may flow between the inner and outer walls (Fig. 6); and 
wherein the inner chamber has an open top to receive solid fuel for combustion in the inner chamber (Fig. 6).  

Buckner fails to disclose wherein the inner and outer walls are equidistantly spaced apart.  However, Buckner does not state or suggest that the particular configuration of the inner and outer wall is crucial or beneficial in any way.  Nevertheless, Drisdelle teaches wherein the inner (12) and outer (11) wall are equidistantly spaced apart such that are may flow between the inner and outer walls.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner wherein the inner and outer wall are equidistantly spaced apart for ease of manufacture.

Regarding claim 6, modified Buckner discloses wherein the inner wall is cylindrical (see Drisdelle) and joins to perforated floor in the inner chamber (see Fig. 6 of Buckner showing where the perforated floor is joined to the inner wall).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) in view of Drisdelle (US 6336449 B1), as applied to claim 1, and further in view of Johnson (US 20160341423 A1).
Regarding claim 2, Buckner fails to disclose a funnel above the inner chamber configured to direct solid fuel into the inner chamber.  However, Johnson teaches a pellet stove having a funnel (20, Fig. 1) above the inner chamber (22) configured to direct solid fuel into the inner chamber.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Buckner to include a funnel above the inner chamber configured to direct solid fuel into the inner chamber.  The motivation to combine is so all the fuel is directed into the inner chamber and not outside the chamber.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 6223737 B1) in view of Drisdelle (US 6336449 B1), as applied to claim 1, and further in view of Grant (US 10077904 B2).
Regarding claim 7, Buckner fails to disclose a ramped segment of the perforated floor on an opposite side of the inner chamber from a location where the solid fuel is introduced.  However, Grant teaches a pellet burning combustion chamber having a ramped segment (34, Fig. 6) of the perforated floor on an opposite side of the inner chamber from a location where the solid fuel is introduced (outlet of the chute 10, Fig. 6).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to substitute the inner chamber of Buckner with the inner chamber taught by Grant, such that there is a ramped segment of the perforated floor on an opposite side of the inner chamber from a location where the solid fuel is introduced.  The motivation to replace the inner chamber is so that there is more uniform combustion air delivered to the fuel.  Grant teaches an inner chamber that approximates a cylindrical shape, whereas the inner chamber in Buckner is rectangular.  A cylindrical shape chamber delivers combustion air more uniformly around and into the fuel.  The result is more complete combustion of the fuel.  
Regarding claim 8, Buckner discloses an ash chamber (chamber 58, Fig. 6) below the perforated floor.  
Regarding claim 9, Buckner discloses a lower outer chamber extension defined by a lower outer wall extension (floor of chamber 36 extends horizontally) and containing (i.e., fence off) the ash chamber therein.  



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to any of the current rejections.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762